Citation Nr: 0829988	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-02 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right navicular bone fracture residuals.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 until 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim for an increased rating for his right navicular bone 
fracture residuals with nonunion.

The Board notes that the veteran has raised an additional 
claim for service connection for ulnar neuropathy in his 
January 2007 substantive appeal.  This issue is referred to 
the RO for further development, including a determination as 
to whether that injury is service-connected.



FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right wrist disability is manifested by 
resection of carpal bones with range of motion limited to 0 
degrees of dorsiflexion with pain and 10 degrees of palmer 
flexion with pain.

3.  Nonunion of the radius with false movement has not been 
demonstrated.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right navicular bone fracture residuals have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5212-5215 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO sent the veteran a VCAA notice letter in August 2005.  
The letter told the veteran that to substantiate the claim 
for increase; the evidence must show that the disability had 
worsened.  The letter told him what evidence VA would obtain 
and what evidence the veteran was responsible for obtaining.  
The letter provided notice on the fourth element of Pelegrini 
notice by telling him that he was responsible for ensuring 
that VA received records not in the custody of a Federal 
entity.
 The veteran has substantiated his status as a veteran, as 
well as existence of a disability and its relationship to 
service.  He did not receive explicit VCAA notice on the 
rating effective date elements of the claim.  Any notice 
error will be presumed prejudicial unless VA can show that 
the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran demonstrated actual knowledge of the rating 
element by making argument in his notice of disagreement that 
quoted the specific criteria under which the disability was 
rated.  Because no effective dates are being assigned in this 
decision, he is not prejudiced by the absence of notice on 
that element.

He was also not explicitly told that the claim could be 
substantiated with evidence of the impact of the disability 
on work and daily life.  At his October 2006 VA examination 
he was asked about the impact of the disability on work and 
daily life, and reported such impacts.  He thereby evidenced 
actual knowledge that the impact of the disability on work 
and daily life was relevant to his claim.

As noted above, the veteran has demonstrated actual knowledge 
of the need to meet the criteria set forth in the rating 
criteria in order to substantiate entitlement to an increased 
rating and that his disability is rated on the basis of 
criteria in a diagnostic code.  The VCAA letter contained 
examples of the types of evidence that could be used to 
substantiate the claim.  Hence the VCAA notice requirements 
have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran has been 
afforded VA examinations and sufficient medical opinions have 
been obtained.

As neither the veteran nor his representative have indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with 
consideration of the veteran's claim.

Right Navicular Bone Fracture Residuals with Nonunion

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life. 38 C.F.R. § 4.10. If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The RO has rated the veterans disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) "5010-5212."  Diagnostic Code 
5010, provides criteria for rating traumatic arthritis, while 
Diagnostic Code 5212 provides criteria for rating impairment 
of the radius.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  Traumatic arthritis is rated under the same 
criteria.  DC 5010.

With regard to radial impairment, a rating of 10 percent is 
warranted where there is malunion of the radius with bad 
alignment and a rating of 20 percent is warranted where there 
is nonunion of the radius in the upper half. A rating of 30 
percent (20 percent if minor) is warranted where there is 
nonunion in the lower half, with false movement without loss 
of bone substance or deformity. Finally, a rating of 40 
percent (30 percent if minor) is warranted where there is 
nonunion in the lower half, with false movement with loss of 
bone substance (1 inch, 2.5 cm.) and marked deformity.  DC 
5212.

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  DCs 5212-5230. 

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees. 
38 C.F.R. § 4.71, Plate I (2007).

The diagnostic code for wrist ankylosis may also be relevant.  
A 20 percent rating is warranted for favorable ankylosis of 
the minor hand, in 20 to 30 degrees dorsiflexion. Any other 
position except favorable warrants 30 percent rating for the 
minor hand. Unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation, warrants a 40 
percent rating for the minor hand. DC 5214.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  DC 
5215.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown.

Factual Background

The veteran sustained a fracture of the right navicular bone 
in October 1969.  In February 1970, it was reported that X-
rays showed non-union and some displacement.  Later in 
February 1970 it was reported that X-rays showed some healing 
but "feeling bad position."  

A VA X-ray examination in June 1972 was interpreted as 
showing an old fracture of the navicular bone with a distal 
fragment and possible early avascular necrosis.

On VA examination in December 1972, there were no deformities 
and no swelling of the right wrist.  Pronation and supination 
were normal.  Dorsiflexion was to 70 degrees and palmar 
flexion was to 78 degrees.  

The RO granted service connection for a right navicular bone 
fracture residuals with nonunion in a December 1972 rating 
decision.  The disability was evaluated as noncompensable.

On VA outpatient treatment in September 2002 the veteran 
denied joint pain, muscle weakness, or history of arthritis.

At a March 2003 VA examination, the veteran reported that he 
currently worked as a police investigator.  He reported 
having undergone an open reduction and fixation of the right 
wrist.  He was found to have significant limitation of 
motion.  An X-ray examination was interpreted as showing an 
ununited fracture of the mid wrist of the scaphoid with mild 
to moderate degenerative changes.  

In April 2003 the RO increased the evaluation for the right 
wrist disability to 10 percent 

In July 2004, the veteran underwent removal a carpectomy with 
removal of most of the navicular at a VA facility.  The 
diagnosis was nonunion of the right scaphoid.

Later in July 2004, the RO increased the rating for the right 
wrist disability to 30 percent after termination of a 
temporary total rating for convalescence.

At a VA examination in October 2004, the veteran was found to 
have near ankylosis of the right wrist with 10 degrees of 
extension and 0 degrees of flexion.  The diagnosis was post-
traumatic arthrosis of the right wrist with residuals of 
carpectomy and altered joint mechanics with near ankylosis.

In August 2005, the veteran claimed entitlement to an 
increased rating.  

VA orthopedic treatment notes from August 2005 indicated that 
the veteran was involved in a motor vehicle accident in July 
2005 in which a speeding motorist struck his patrol car on 
the driver's side.  He reported wearing his seat belt and 
that the air bag did not deploy.  The steering wheel wrenched 
into the veteran's wrist and he complained of persistent pain 
since that incident to his treatment provider.  Physical 
examination revealed that his wrist was swollen and tender.  
Wrist dorsiflexion was to 0 degrees and radial ulnar 
deviation was to 5 degrees.  An impression of acute wrist 
strain following proximal row carpectomy was made.

A September 2005 right wrist x-ray revealed a surgical 
resection of the carpal bones proximal row.  Some 
demineralization was found.  It was noted that very little 
interval change had occurred since December 2004.

VA outpatient treatment records dated in January 2005 reports 
that the veteran believed he was having significant symptoms 
after the July 2004 surgery.  Physical examination 
demonstrated about 50 percent of normal range of motion.  
Previous radiographs were interpreted as showing an excellent 
resection of the proximal carpal row with satisfactory 
seating of the capitated linear fossa.  The impression was 
that the veteran was doing well.  In April 2005, the veteran 
complained of central wrist pain.  The physical examination 
was found to demonstrate a "clear disconnect" between the 
objective findings and distract examination and those that he 
voluntarily demonstrated.  Radiographs were interpreted as 
showing a well-maintained arthroplasty space and no evidence 
of volar or ulnar translocations of the carpus.  The treating 
physician noted that there were "overlay issues."  He had 
sought to excuse the veteran from weapons training for the 
next three months to fully recover from the surgery, and that 
he might not be able to continue in his current employment.

A September 2005 VA examination revealed the veteran's 
complaints of sharp wrist pain with frequent increases in 
severity.  Instability and constant swelling were reported.  
He also stated that his ring and little fingers were 
constantly numb.  Right wrist dorsiflexion was to 10 degrees 
with end-of-range pain, palmer flexion was to 10 degrees with 
end-of-range pain, radial deviation was to 10 degrees with 
end-of-range pain, and ulnar deviation was to 0 degrees with 
end-of-range pain.  The examiner opined that the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  

An October 2006 VA examination revealed the veteran's 
complaints of wrist pain, which he described as generalized 
and burning.  A Velcro support was used as an assistive 
device.  He reported taking no medications for his condition.  
He described undergoing wrist carpectomy surgery in 2003.  
Physical examination revealed that right wrist extension was 
to 0 degrees with end-of-range pain and flexion was to 20 
degrees with end-of-range pain.  Ulnar deviation was to 5 
degrees with end-of-range pain and radial deviation was to 0 
degrees with end-of-range pain.  The range of motion was not 
additionally limited following repetitive use.  

An X-ray study showed the carpectomy changes along with some 
degenerative joint disease.  The diagnoses were right 
navicular facture/nonunion treated with carpectomy and right 
wrist degenerative joint disease.  

A March 2007 VA examination revealed the veteran's continued 
complaints of wrist pain, discomfort and limitation of 
motion, as well as complaints of numbness in his right hand.  

Wrist limitation of motion due to pain was noted, but no 
relevant ranges of motion were reported.  The physical 
examination and diagnosis focused primarily on the veteran's 
ulnar nerve injury.


Analysis

As the veteran is right-hand dominant and has suffered a 
right wrist injury, it is appropriate to rate his disability 
as major.

The veteran suffers from radial right wrist impairment, but 
since his surgery in July 2004 has not been shown to have 
nonunion.  X-rays have shown the resection but have provided 
no evidence of nonunion.  Marked deformity has also not been 
demonstrated and the veteran has been reported to have had an 
excellent result from the surgery.  Absent nonunion or marked 
deformity, a 30 percent disability evaluation under DC 5212 
is not warranted.

The veteran does have some limitation of motion, but under DC 
5215, the maximum rating for limitation of motion is 10 
percent.  Prior to his surgery, the veteran was at times 
found to have limitation of motion that approximated 
ankylosis, but since his surgery, he has been found to have 
some residual motion.

All potentially applicable diagnostic codes must be 
considered when evaluating disability. However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code. This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2007). Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  

DC 5212 contemplates false motion while DC 5215 contemplates 
limitation of motion.  Hence there is some overlap in the 
symptomatology and separate rating would not be warranted.  

The criteria for the assignment of a higher schedular rating 
have not been met at any time during the appeal period, and 
there are no distinct time periods where the veteran's 
symptoms warrant different findings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by limitation of motion 
and pain.  The rating criteria contemplate such 
symptomatology and no referral for extraschedular 
consideration is required.  While the veteran has contended 
that his wrist disability makes his employment in the county 
sheriff's office more difficult, he has been able to maintain 
this employment even during convalescence from his surgery.  
He has not pointed to exceptional symptomatology that is 
outside the rating schedule.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching determination.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased rating for right navicular bone 
fracture residuals is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


